I concur in the decree rendered in this case, but not in the opinion that the provision in section 2 of the Act 139 of 1922, allowing 30 days for the recording of the lien granted by that section, was applicable to the lien granted by section 11. The provisions in sections 2 and 9 of the act were not at all appropriate to the case provided for in section 11, where the work was done under direction of the owner of the building, and not under a contract. As there was no specified time limit within which the claim should be recorded to preserve the lien allowed by section 11 of the act, the lien took effect only at or from the time of registry of the claim. As the claim of the Baton Rouge Sash  Door Works and the claim of the Landry Bros. Lumber Company were not recorded before the property was sold, the title *Page 397 
passed free from any lien in favor of either of those furnishers of material.
LAND, J., dissents.